Citation Nr: 1646495	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1982 to June 1988, from November 1990 to March 1991, and from March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the RO in Augusta, Maine, which denied service connection for tinnitus.  The file was subsequently transferred to the RO in St. Paul, Minnesota.  

This case was previously before the Board in October 2015, where the Board remanded the issue on appeal for additional development, to include obtaining a VA addendum medical opinion.  A November 2015 VA addendum medical opinion has been associated with the record.  As such, an additional remand to comply with the October 2015 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) during service.  

3.  The Veteran did not exhibit chronic symptoms of tinnitus during service.

4.  The Veteran did not exhibit continuous symptoms of tinnitus since service.

5.  Tinnitus did not manifest within one year of service separation. 

6.  The Veteran's current tinnitus was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In November 2011, VA issued a VCAA notice that informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The November 2011 VCAA notice was issued to the Veteran prior to the May 2012 rating decision; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received a VA examination in April 2012 and the Board requested a VA addendum medical opinion in October 2015.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2012 VA examination report and November 2015 VA addendum medical opinion, taken together with the other lay and medical evidence of record, is thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue on appeal.  The April 2012 and November 2015 VA examiners reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for tinnitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Tinnitus 

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the currently diagnosed tinnitus is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends generally that the currently diagnosed tinnitus is due to active service.  Specifically, in a February 2012 statement, the Veteran advanced that tinnitus is due to rupturing the eardrums while snorkeling during service in 1987.  The Veteran also advanced being exposed to loud music and weapons during service.  See February 2012 statement. 

Initially, the Board finds that the Veteran currently has tinnitus.  The April 2012 VA examiner specifically diagnosed tinnitus.  See April 2012 VA examination report.  Current disability is not in question.  In addition, the Veteran is competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was exposed to loud noise (acoustic trauma) while in service.  In a February 2012 statement, the Veteran wrote that he was exposed to the weapon sounds and loud music during service.  The Board finds this evidence sufficient to put in equipoise the question of whether the Veteran was exposed to acoustic trauma in service.  
After a review of the evidence, lay and medical, the Board finds that tinnitus symptoms, to include any chronic symptoms, did not have their onset during service or within one year of service.  Service treatment records are absent for any complaint of tinnitus and/or ruptured ear drums.  While the June 1988 service separation examination notes erythematous ear canals and membrane scarring, as discussed below, the November 2015 VA examiner opined that the scarring was unrelated to currently diagnosed tinnitus.  Further, on the June 1988, November 1997, and March 2003 Report of Medical History, contemporaneous to service, the Veteran checked "no" when asked if he currently, or at any time during the deployment, had the symptom of "ear trouble."

The Board finds that service treatment records appear complete, and show that the Veteran sought treatment or complained of various disorders during service, including a skin disorder of the foot, sweaty feet, skin sloughing, ankle blister diagnosed as cellulitis, tender node in the inguinal area, inguinal pain, folliculitis, overuse syndrome of the ankle, right hand swelling, generalized body ache/myalgia, headache, diagnosis of muscle strain/exertion, infected acne cyst, left rib injury/pain/tenderness, right shoulder pain/tenderness assessed as sprain or strain, and a cyst on the right ear.  At the service separation examination, the Veteran reported a thorough history that included nose problems, chronic or frequent colds, sinusitis, and skin diseases including athletes' foot, leg cramps, broken bones, cyst/cyst removal, but did not report a history or current complaints of tinnitus.  Tinnitus is a condition that would have ordinarily been recorded during service had it been present because ringing in the ears is capable of lay observation and if the Veteran did not have ringing in the ears during service, ipso facto, he did not have tinnitus, as that subjective symptom is the only subjective sign that identifies tinnitus; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana v. Shinseki, 
24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The Board next finds the weight of the evidence demonstrates that symptoms of tinnitus have not been continuous since service separation in June 2003.  As noted above, the Veteran did not report any ear trouble in either the June 1988 or March 2003 Report of Medical History.  In a February 2012 statement, the Veteran advanced that tinnitus is due to service as a result of ruptured eardrums from snorkeling in 1987, and specifically denied any currently diagnosed tinnitus.  As discussed above, service treatment records are absent for any complaint of tinnitus and/or ruptured ear drums, and the Veteran explicitly denied having the symptom of "ear trouble" on the June 1988, November 1997, and March 2003 Report of Medical History.  Further, the March 2003 Report of Medical History, in which the Veteran explicitly denied any ear trouble, was more than 15 years after the claimed ear drum injury in approximately 1987.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober,
 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additionally, the evidence does not show that tinnitus manifested within one year of service separation.  As discussed above, the evidence of record reflects a tinnitus diagnosis approximately nine years after service separation.  See February 2012 statement; see also April 2012 VA examination report.  As tinnitus did not manifest within one year of service separation, the criteria of tinnitus to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  

On the question of relationship (nexus) between the current tinnitus and service, after a review of the record, including statements made by the Veteran, the April 2012 VA examination report and the November 2015 VA addendum medical opinion reflect the VA examiners opined that it was less likely than not that the Veteran's tinnitus was due to an event during military service, to include scarring of the tympanic membrane.  The April 2012 VA examiner specifically opined that the Veteran's account of developing tinnitus in approximately 1987 was inconsistent with service treatment records, which were silent for any complaints of tinnitus, to include the claimed ruptured ear drums.  Similarly, the November 2015 VA examiner reasoned that the Veteran specifically denied tinnitus on the March 2003 Report of Medical History, approximately 15 years after the claimed ear drum injury.  The November 2015 VA examiner also reasoned that it was "very unlikely" that tinnitus would develop from scarring of the tympanic membrane.  The April 2012 and November 2015 VA opinions are probative medical evidence because they rely on a factually accurate history that is also consistent with the Board's factual findings in this case and are supported by an adequate rationale.

As a lay person, the Veteran is competent to report past and current tinnitus symptoms and to diagnose tinnitus because its symptoms are observable through the senses; however, under the facts of this particular case, where tinnitus is not reported or shown directly or indirectly until years after service separation, and there is an absence of symptoms starting in service and no continuous symptoms since service, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such an opinion as to causation of tinnitus beginning years after service involves making assessments based primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage) in order to relate tinnitus back to service, in the context of absence of either chronic symptoms in service or continuous symptoms of tinnitus since service.  The April 2012 and November 2015 VA examiners, who have expertise and training in the area of auditory disorders, provided negative medical opinions regarding the probability of a relationship between the Veteran's tinnitus and service.  


For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for 
tinnitus, and the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


